957 A.2d 869 (2008)
289 Conn. 907
Kermit ELLISON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 5, 2008.
Mary H. Trainer, special public defender, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
The petitioner Kermit Ellison's petition for certification for appeal from the Appellate Court, 108 Conn.App. 613, 948 A.2d 1096 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.